Name: Commission Regulation (EEC) No 3586/92 of 11 December 1992 laying down transitional provisions concerning the movement within the Community of goods sent from one Member State for temporary use in one or more other Member States
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  trade policy
 Date Published: nan

 12. 12. 92 Official Journal of the European Communities No L 364/25 COMMISSION REGULATION (EEC) No 3586/92 of 11 December 1992 laying down transitional provisions concerning the movement within the Community of goods sent from one Member State for temporary use in one or more other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3/84 of 19 December 1983 introducing arrangements for move ­ ment within the Community of goods sent from one Member State for temporary use in one or more other Member States ('), as last amended by Regulation (EEC) No 718/91 of 21 March 1991 (2), and in particular the last subparagraph of Article 16 thereof, Whereas Regulation (EEC) No 3/84, which establishes a Community movement procedure enabling goods sent from one Member State to move and be used temporarily in one or more other Member States, will be repealed when Regulation (EEC) No 2726/90 of 17 September 1990 on Community transit (3) becomes applicable ; whereas the Commission has therefore been asked to adopt the necessary transitional provisions ; Whereas it is hence necessary to introduce provisions covering Community movement carnets which were issued before the date on which Regulation (EEC) No 3/84 is repealed but which expire after this date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Arrangements for the Temporary Movement of Goods within the Community, HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down the transitional provisions referred to in the last paragraph of Article 16 of the basic Regulation. Article 2 Movement of goods within the Community commencing, in accordance with the provisions of Regulation (EEC) No 3/84 and Regulation (EEC) No 2364/84 (4), shall continue after the date of repeal of these Regulations under the conditions set out in the said Regulations. However, in cases expressly provided for in Community provisions in specific areas, Community movement carnets shall be discharged in accordance with the relevant specific rules. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from the date of repeal of Regu ­ lation (EEC) No 3/84. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 2, 4. 1 . 1984, p. 1 . 0 OJ No L 78, 26. 3. 1991 , p. 4. (3) OJ No L 262, 26. 9 . 1990, p. 1 . (4) OJ No L 222, 20. 8 . 1984, p. 1 .